Case: 15-14542   Date Filed: 07/08/2016    Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14542
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-00014-CB-C-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

LETRENTON NAPOLEON NICKLES,

                                                Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                               (July 8, 2016)

Before TJOFLAT, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14542     Date Filed: 07/08/2016    Page: 2 of 3


      Letrenton Nickles appeals his 264-month sentence, challenging the district

court’s ruling that he was a career offender under the sentencing guidelines. He

also contends that the residual clause of the career offender guideline is

unconstitutionally vague. After review of the record and the parties’ briefs, we

affirm.

      Mr. Nickles plead guilty to three counts: carjacking, in violation of 18

U.S.C. § 2119 (count one); brandishing a firearm during and in relation to a crime

of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (count two); and being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (count three).

Based on the career offender guideline, his advisory sentencing range was 161–180

months’ imprisonment. See generally U.S.S.G. § § 4B1.1, 4B1.2. The district court

sentenced Mr. Nickles to 180 months in prison, the top end of the advisory

guideline range. The district court also imposed a mandatory consecutive term of

84 months for count two under § 924(c)(1)(A)(ii). Mr. Nickles’ total prison

sentence was 264 months.

      On appeal, Mr. Nickles first argues that neither his prior Alabama

manslaughter conviction nor his federal carjacking offense constitute crimes of

violence under the “force” clause of § 4B1.2. Mr. Nickles acknowledges that he

did not raise this argument in the district court, so we review it for plain error. See

Appellant’s Br. at 8.


                                          2
              Case: 15-14542     Date Filed: 07/08/2016    Page: 3 of 3


      We need not decide whether Mr. Nickles’ assertion of procedural sentencing

error under the advisory guidelines is correct. The district court stated that, even if

it had mistakenly found Mr. Nickles to be a career offender, it would have still

imposed the same 264-month sentence. D.E. 67 at 25. See United States v. Keene,

470 F.3d 1347, 1349-50 (11th Cir. 2006) (holding that because defendant’s

sentence was reasonable in light of his prior convictions, and because the district

court stated that it would have imposed the same sentence even if it had misapplied

the sentencing guidelines, it would make no sense to set aside the sentence and

remand the case back to the district court). Because Mr. Nickles does not challenge

the substantive reasonableness of his sentence, there is no reversible error. See,

e.g., United States v. Dean, 517 F.3d 1224, 1232 (11th Cir. 2008); United States v.

Keene, 470 F.3d 1347, 1350 (11th Cir. 2006).

      Mr. Nickles’ other argument—that the residual clause of the career offender

guideline is unconstitutionally vague—is foreclosed by circuit precedent. In United

States v. Matchett, 802 F.3d 1185, 1193-94 (11th Cir. 2015), we held that the

vagueness principle articulated in Johnson v. United States, 135 S. Ct. 2551 (2015),

does not apply to the advisory guidelines.

      We affirm Mr. Nickles’ sentence.

      AFFIRMED




                                          3